COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
FABENS INDEPENDENT SCHOOL                                         No. 08-14-00081-CV
DISTRICT,                                       §
                                                                    Appeal from the
                              Appellant,        §
                                                                  448th District Court
                                                §
v.                                                              of El Paso County, Texas
                                                §
ROSEMARY CEBALLOS,                                              (TC# 2012-DCV-05097)
                                                §
                              Appellee.
                                                §

                                MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Fabens Independent School

District, to dismiss the appeal pursuant to TEX.R.APP.P. 42.1(a)(1) because Appellant no longer

desires to prosecute the appeal. We grant the motion and dismiss the appeal. Costs of the appeal

are taxed against Appellant. See TEX.R.APP.P. 42.1(d).



                                            GUADALUPE RIVERA, Justice
May 14, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.